Three orders entered on December 4, 1959, denying plaintiff’s motions for summary judgment, unanimously reversed, on the law, with $20 costs and disbursements to the appellant, the motions granted, with $10 costs, and an assessment of damages directed. The alleged oral agreement varying the unconditional obligations of the notes in suit cannot be availed of as a defense. (Ford v. Hahn, 269 App. Div. 436.) The allegations of the defendants fail to sustain the defense of fraud. Moreover, public policy requires that a person executing an instrument constituting an obligation to a bank be estopped from enforcing an oral agreement not to enforce it according to its terms. (Mount Vernon Trust Co. v. Bergoff, 272 N. Y. 192.) Concur — Botein, P. J., Breitel, Valente, McNally and Bergan, JJ.